DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY CLAIM AND CROSS-REFERENCE 
2. 	This application claims the priority benefit of Korean Patent Application No. 10-2018- 0107800 filed on September 10, 2018, which is hereby incorporated by reference in its entirety. 
  
   			                         Allowable Subject Matter
3.        Claims 1-24 are allowed over the prior art of the record.
             	                                                      Reasons for Allowance
4. 	The following is an examiner's statement of reasons for allowance:
5.	Regarding claims 1-18, the prior art failed to disclose or reasonably suggest a first repair line overlapping the (1-1)-th welding electrode and the (2-1)-th welding electrode and a second repair line overlapping the (1-2)-th welding electrode and the (2-2)-th welding electrode, wherein the first repair line and the second repair line are disposed on different layers with at least one insulating layer interposed there-between, wherein the first electrode of the (1-1)-th subpixel, the first electrode of the (1-2)-th subpixel, the first electrode of the (2-1)-th subpixel, the first electrode of the (2-2)-th subpixel, the (1-1)-th welding electrode, the (1-2)-th welding electrode, the (2-1)-th welding electrode, and the (2-2)-th welding electrode are disposed over the overcoat layer. 

6.        Regarding claims 19-24, the prior art failed to disclose or reasonably suggest a (2- 1)-th welding electrode connected to a first electrode of the (2-1)-th subpixel defined in the repair area which is disposed to surround the emission area; a first repair line extended in the first direction, the first repair .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899